275 F.2d 283
Aleta May STUART, Appellant,v.Russell C. PEARCE and John M. Rehse, Appellees.
No. 14138.
United States Court of Appeals Sixth Circuit.
Feb. 2, 1960.

Conn, Gurwin & Conn, Detroit, Mich., for appellant.
Fred R. Walker, Detroit, Mich., H. Eugene Field, Royal Oak Mich., for appellees.
Before MILLER, CECIL, and WEICK, Circuit Judges.
PER CURIAM.


1
It appearing to the Court that the record on appeal in this case was tendered for filing and docketing on August 7, 1959; that the appellant has failed to deposit the filing fee as required by Rule 14(3) of this Court, 28 U.S.C.A. and has taken no steps to prosecute the appeal;


2
It is now ordered that the appeal be and it is docketed and dismissed for want of prosecution.